Case 1:20-cv-08042-PKC Document 34-1 Filed 05/27/20 Page 1 of 2




           EXHIBIT A
        Case 1:20-cv-08042-PKC Document 34-1 Filed 05/27/20 Page 2 of 2




AROUND SOUTH FLORIDANEWS



AVA DUVERNAY
STUMPS FOR GILLUM
        S. FLORIDA TIMES— OCTOBER 26, 2018




PHOTO COURTESY OF BLACK PROFESSIONALS NETWORK

Acclaimed filmmaker Ava DuVernay will meet and greet supporters of Democratic nominee for
Florida Governor, Andrew Gillum for Florida. DuVernay is an American film director, producer,
screenwriter, film marketer and film distributor. Most notably known for works such as “Selma,”
“13th Documentary,” “A Wrinkle in Time,” and tvshow series “Queen Sugar,” executive produced
by Oprah Winfrey.

Join her at NoMi Bar & Grill on Saturday, Oct. 27 from 6 p.m. to 8 p.m. as she discusses why this
election is so important and why she is supporting Democratic Nominee Andrew Gillum. NoMi
Bar & Grill is located at 738 NE 125th St, North Miami.



http://www.sfltimes.com/news/ava-duvernay-stumps-for-gillum
